370 U.S. 47 (1962)
FASS
v.
NEW JERSEY.
No. 824.
Supreme Court of United States.
Decided May 28, 1962.
APPEAL FROM THE SUPREME COURT OF NEW JERSEY.
Joseph L. Freiman for appellant.
Arthur J. Sills, Attorney General of New Jersey, Theodore I. Botter, Assistant Attorney General, and Herman D. Ringle for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed. Treating the papers whereon the appeal was taken as a petition for writ of certiorari, certiorari is denied.
MR. JUSTICE DOUGLAS dissents.
MR. JUSTICE FRANKFURTER took no part in the consideration or decision of this case.